Citation Nr: 1133948	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to service connection for arthritis of the right ankle.

3.  Entitlement to service connection for status post total right hip replacement.

4.  Entitlement to service connection for status post total left hip replacement.

5.  Entitlement to service connection for arthritis of the cervical spine.

6.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case has previously come before the Board.  Most recently, in January 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2007 hearing conducted at the RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  There is competent and probative evidence tending to establish multi-joint arthritis involving the right knee is related to service.  

2.  There is competent and probative evidence tending to establish multi-joint arthritis involving the right ankle is related to service.  

3.  There is competent and probative evidence tending to establish multi-joint arthritis involving the right hip is related to service.

4.  There is competent and probative evidence tending to establish multi-joint arthritis involving the left hip is related to service.  

5.  There is competent and probative evidence tending to establish multi-joint arthritis involving the cervical spine is related to service.  

6.  There is competent and probative evidence tending to establish multi-joint arthritis involving the lumbosacral spine is related to service.  


CONCLUSIONS OF LAW

1.  Multi-joint arthritis involving the right knee was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2010).

2.  Multi-joint arthritis involving the right ankle was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2010).

3.  Multi-joint arthritis involving the right hip was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2010).

4.  Multi-joint arthritis involving the left hip was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2010).

5.  Multi-joint arthritis involving the cervical spine was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2010).

6.  Multi-joint arthritis involving the lumbosacral spine is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking service connection for the claimed disorders on appeal.  Having considered the evidence, a finding in favor of service connection is supportable.  

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The October 2005 VA examination report reflects a history of ongoing psoriasis involving the elbow and knees since the mid 1970s, as well as long-standing complaints of morning stiffness in the distal and proximal interphalangeal joints in both hands, sparing the wrists and knuckles.  The examiner concluded that the Veteran's multi-joint arthritis involving the right knee, cervical spine, lumbosacral spine, bilateral hips, and right ankle "(post-premature joint deterioration)" is as likely as not caused by and related to psoriasis, which is indicated to have first manifest during active service.  

The Board notes the Veteran is service-connected for skin disease, and while diagnosed during service in December 1971 as tinea versicolor, it was noted to not be responding to Selsun, which is a topical used for the treatment of tinea veriscolor.  See http://www.webmd.com/drugs/drug-91594-Selsun+Blue+Daily+Top.aspx?drugid=91594&drugname=Selsun+Blue+Daily+Top&source=2&pagenumber=4.  As reflected in the September 2005 rating decision, the AOJ has evaluated the skin disease by analogy under Diagnostic Codes 7813-7806.  Diagnostic Code 7813 pertains to dermatophytosis (ringworm) and Diagnostic Code 7806 pertains to dermatitis or eczema.  The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2010).  

In addition, private records show prescriptions for "Lac-Hydrin 12%" cream in 2000; the generic for "PSORCON" cream in 2002; and "LOCOID 0.1% LIPOCREAM" in 2003, all of which are used for the treatment of skin disorders, to include manifestations of psoriasis.  See http://www.webmd.com/drug.  
Further, a September 2002 private treatment record notes plaque on the right forearm and the assessment was photodermatitis, and records, dated in July 2003 and August 2003, reflect erythematous scaly plaque and patches and the diagnosis entered was eczema.  Thus, and while the skin manifestations have been variously labeled, neither the objective manifestations reported nor the medical treatment provided has been inconsistent with manifestations of psoriasis.  

Further, while the December 2006 VA examiner notes no relevant continuity of symptomatology since separation, the Veteran provided sworn testimony to the effect that he continued to have relevant symptoms after separation and initially sought treatment in the late 1970s and early 1980s, Transcript at 6 (2007), and the March 2010 VA examiner noted that the Veteran is an excellent historian.  In addition, National Guard records reflect the Veteran indicated he had arthritis, rheumatism, or bursitis on the accompanying medical history to a November 1990 examination report.  

The Board notes that while the December 2006 VA examiner noted that the Veteran's arthritis appeared to be degenerative and/or age-related, the October 2005 VA examiner stated that, in addition to knee problems following the right ankle sprain during service in 1974, as well as a strong family history of rheumatoid arthritis, the Veteran had acute, oligoarthritic involvement of the right knee with painful swelling in 1997, and upon finding no specific diagnosis on the joint fluid, the rheumatologist felt it might be a variant of rheumatoid arthritis.  The Board notes the October 2005 VA examiner implicated the Veteran's service-connected left knee arthritis in the multi-joint arthritic process, as well.  Regardless, the Board finds there is competent and credible evidence tending to establish multi-joint arthritis involving the right knee, right ankle, bilateral hips, cervical spine, and lumbosacral spine, is related to the Veteran's active service.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In this case, the Board has accorded more probative value to the October 2005 VA opinion by a medical doctor.  The physician reviewed the claims file and provided a complete rationale for the opinion based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is supported by the Veteran's credible statements.  

The Board finds the evidence to be in equipoise, and thus, a finding in favor of service connection for multi joint arthritis involving the right knee, right ankle, right hip, left hip, cervical spine, and lumbosacral spine is supportable.  The Board notes that while there is some doubt in this case, to include as reflected in the December 2006 opinion of the VA physician assistant-certified (PA-C), resolving all doubt in favor of the Veteran, service connection for multi-joint arthritis involving the right knee, right ankle, right hip, left hip, cervical spine, and lumbosacral spine is warranted.  38 C.F.R. § 3.310.

The evidence is in favor of the claims.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for multi-joint arthritis involving the right knee is granted.  

Service connection for multi-joint arthritis involving the right ankle is granted.  

Service connection for multi-joint arthritis involving the right hip is granted.  

Service connection for multi-joint arthritis involving the left hip is granted.  

Service connection for multi-joint arthritis involving the cervical spine is granted.  

Service connection for multi-joint arthritis involving the lumbosacral spine is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


